Citation Nr: 1827093	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-26  646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for dysthymic disorder (claimed as posttraumatic stress disorder with depression).

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease (right knee disability).

3.  Entitlement to a rating in excess of 10 percent for left ankle sprain status post fractures with degenerative joint disease (left ankle disability).

4.  Entitlement to a rating in excess of 10 percent for right ankle strain with degenerative joint disease (right ankle disability).

5.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disease or injury.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

7.  Entitlement to service connection for a heart disorder, to include as due to a July 2013 aortic heart valve replacement (claimed as open heart surgery).

8.  Entitlement to a temporary 100-percent rating for hospital treatment related to a July 2013 aortic valve replacement.


REPRESENTATION

Veteran represented by:	Deana M. Adamson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1968 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2014 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina and Nashville, Tennessee.

In the June 2014 rating decision, the RO, in pertinent part, continued the previously-assigned disability ratings for the Veteran's dysthymic disorder, bilateral ankle disabilities, and right knee disability; reopened his claim for service connection for a heart disorder (but denied the claim on the merits); and denied entitlement to a temporary 100-percent rating for hospital treatment related to a July 2013 aortic valve replacement.  In August 2014, the Veteran submitted a notice of disagreement (NOD) regarding the latter two claims.

In April 2015, within one year of the June 2014 rating decision, the Veteran underwent VA examinations with respect to his dysthymic disorder, bilateral ankle disabilities, and right knee disability.  In accordance with 38 C.F.R. § 3.156(b), in a May 2015 rating decision, the RO reconsidered the ratings assigned for these disabilities and determined that they should be continued.  Notably, in the May 2015 rating decision, the RO also denied the Veteran's claim for service connection for a left knee disability (which the Veteran had raised in December 2014).  The Veteran filed a timely NOD in July 2015 with respect to all issues adjudicated in the May 2015 rating decision.

In March 2018, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to increased ratings for dysthymic disorder and bilateral ankle and right knee disabilities, as well as entitlement to service connection for a left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the Veteran's March 2018 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his attorney, expressed his desire to withdraw the issues of entitlement to service connection for a heart disorder, to include as due to a July 2013 aortic valve replacement (claimed as open heart surgery), and entitlement to a temporary 100-percent rating for hospital treatment related to the July 2013 aortic valve replacement.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to service connection for a heart disorder, to include as due to a July 2013 aortic heart valve replacement (claimed as open heart surgery), and entitlement to a temporary 100-percent rating for hospital treatment related to the July 2013 aortic valve replacement have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

Here, during the Veteran's March 2018 Board hearing, prior to the promulgation of a Board decision, the Veteran's attorney expressed the Veteran's intent to withdraw his appeal as to his claims for service connection for a July 2013 aortic valve replacement (claimed as open heart surgery) and entitlement to a temporary 100-percent rating for hospital treatment related to the July 2013 aortic valve replacement.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to these issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal, and the claims are dismissed.




ORDER

The appeal as to the claim for entitlement to service connection for a heart disorder, to include as due to a July 2013 aortic valve replacement (claimed as open heart surgery), is dismissed.

The appeal as to the claim for entitlement to a temporary 100-percent rating for hospital treatment related to the July 2013 aortic valve replacement is dismissed.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary with respect to the remaining claims on appeal.  See 38 C.F.R. § 19.9.

Outstanding Records

The Veteran testified that he receives ongoing treatment at the Greenville and Durham (North Carolina) VA Medical Centers.  See Board Hearing Transcript, pp. 11, 20 (March 2018).  On review, however, the most recent VA medical records associated with the claims file date from June 2016.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  Here, as the missing records are potentially relevant to the claims on appeal, the Board finds that a remand is required in order to obtain them.  See 38 U.S.C. § 5103A; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Increased Rating Claims

The Veteran last underwent VA examinations for his service-connected dysthymic disorder, bilateral ankle disabilities, and right knee disability in April 2015.  Since that time, he has asserted that his symptoms have increased in severity, and has requested updated VA examinations.  See Hearing Transcript, pp. 6, 12, 15.  In light of his allegations of worsening, the Board finds that updated VA examinations are necessary.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Board further notes that, with respect to the Veteran's orthopedic disabilities, updated examinations are necessary to ensure compliance with Correia v. McDonald, 28 Vet. App. 158 (2016), and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Service Connection for a Left Knee Disability

During the Veteran's Board hearing, he testified that he was told by a doctor that his left knee disability-described as having "no cartilage whatsoever"-was secondary to his service-connected bilateral ankle and/or right knee disabilities.  See Hearing Transcript, pp. 19-20.  He requested a medical nexus opinion in order to evaluate this theory of entitlement.  Because the Board lacks the requisite medical expertise to decide such matters, and because a VA knee examination is already being ordered (as discussed above), the Board requests that the examiner also provide an opinion regarding the etiology of the Veteran's left knee disability that is responsive to his contentions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

TDIU

The Veteran also contends that his service-connected disabilities prevent him from working, and therefore that he is entitled to a TDIU.  Because this issue is inextricably intertwined with the claims discussed above, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from June 2016 to the present.

2.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected dysthymic disorder.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition.

3.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected right knee disability.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion and in weight-bearing and nonweight-bearing), the examiner should fully describe all symptomatology and functional deficits associated with this condition.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should elicit from the Veteran the severity, frequency, duration, or functional loss manifestations of his flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is also asked to opine as to whether it is at least as likely as not (50-percent probability or more) that the Veteran's left knee disability was caused or aggravated by his service-connected bilateral ankle and/or right knee disabilities.

4.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected bilateral ankle disabilities.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion and in weight-bearing and nonweight-bearing), the examiner should fully describe all symptomatology and functional deficits associated with these conditions.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should elicit from the Veteran the severity, frequency, duration, or functional loss manifestations of his flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  After completing all indicated development, the AOJ should readjudicate the claims on appeal, to include entitlement to a TDIU.  If any benefit sought remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


